Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 6, 2020 has been entered. Claims 1-8 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (JPH0717216A, English translation provided) in view of Yasunori (JP2015171865, English translation provided), further in view of Rittweger et al. (CN107074037A, English translation provided).
Regarding claims 1-2, Ichiro discloses that, as illustrated in Figs. 2 and 5, a tire for preventing irregular tread wear, in which a groove (Fig. 2, item 7) is formed on a tread (see ABSTRACT on page 1). Ichiro discloses that, the tire includes a reinforcing rib (Fig. 2, item 13) coupled to a first sidewall (Fig. 2, items 9 and 10), which is one of both sidewalls forming the groove, and protruding toward the groove from the first sidewall (i.e. In Fig. 5, although the buttress 13 (i.e. the reinforcing rib) in a staggered arrangement along both sides of the internal 2 as well); and a hidden groove (see in the undercut groove in Fig. 5(b)) formed in one portion of a second sidewall which is the other of the sidewalls forming the groove (i.e. Groove volume of the lateral groove 7 by providing the buttress 13, especially as shown in Figure 5a and in order to ensure the groove volume of tire wear later, also possible to recess the opposite groove wall position ([0007], lines 5-7 from bottom)); and remaining tread part protruding toward the groove from a side surface of the hidden groove, the remaining tread part being the other portion of the second sidewall (i.e. as shown in Fig. 5b in the teachings of Ichiro). 
However, Ichiro discloses the hidden groove is a local recess other than a continuous groove as a channel in which a fluid flows. In the same field of endeavor, pneumatic tire, Yasunori discloses that, as illustrated in Figs. 1-2, the annular groove 13 includes a groove side bottom portion 13m communicating with a groove portion 15 surrounded by the inner groove wall 11 and the outer groove wall 12, and a tire width from the groove bottom 10d side of the inner groove wall 11 to the tire width. A widened portion 13n that bulges inward in the direction is provided ([0012], lines 11-15). Thus, Yasunori discloses that, the hidden groove (i.e. the annular groove 13 with a widened portion 13n) provides a channel in which a fluid flows. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichiro to incorporate the teachings of Yasunori to provide that the hidden groove (i.e. the annular groove 13 with a 
However, Ichiro odes not explicitly disclose that the reinforcing rib has a cross-sectional shape having two parallel straight lines which are connected to each other by two opposite curved lines. In the same field of endeavor, pneumatic tire, Rittweger discloses that, as illustrated in Fig. 1 (also see attached annotated Figure I), the reinforcing rib (see label of muffler in attached annotated Figure I) has a cross-sectional shape (as shown in Fig. 1) having two parallel straight lines (see labels of straight line (S) and straight line (L) in attached annotated Figure I) which are connected to each other by two opposite curved lines (see labels of curved lines in attached annotated Figure I) when viewed from an outer peripheral surface of the tire such that the reinforcing rib has two curved surfaces (see label of curved surface in attached annotated Figure I) formed on both sides thereof, and wherein one straight line (see label of straight line (L) in attached annotated Figure I) is in contact with the first sidewall (see label of first sidewall 3’ in attached annotated Figure I) and is longer than the other straight line (see label of straight line (S) in attached annotated Figure I) which is parallel to the first sidewall (as shown). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichiro to incorporate the teachings of Rittweger to provide that the reinforcing rib has a cross-sectional shape having two parallel straight lines which are connected to each other by two opposite curved lines. Doing so would be possible to interfere with sound waves inside grooves, so as to reduce running noise (of the tire), as recognized by Rittweger ([0004]).

    PNG
    media_image1.png
    801
    798
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Rittweger)
Regarding claim 3, Ichiro discloses that, as illustrated in Figs. 4-5, the reinforcing rib (i.e. the buttress 13) has a height larger than 50% of the depth of the groove. 
 Ichiro discloses the claimed invention except for having a height of the buttress ranging from 80 to 90% of the depth of the groove. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Ichiro since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to make the reinforcing rib functional.
4, Ichiro discloses that, as illustrated in Figs. 4(b) and 5(b), the hidden groove has a height lower than the height of the reinforcing rib (i.e. as shown in Fig. 5(b), the height of the buttress 13 is slightly higher than or equal to the height of hidden groove (i.e. a recess); as shown in Fig. 4(b), the height of the buttress 13 is higher than the height of hidden groove (i.e. the recess); For one of ordinary skilled in the art, it is obvious to have the buttress having a height higher than the height of the hidden groove in order to ensure the shape of the hidden groove for drainage).
Regarding claims 5 and 7, Ichiro discloses that, as illustrated in Figs. 1 and 2, the groove bottom depth of the lateral grooves each of the D and groove width W is, 7a is 6 mm, 6 mm, 7b is 7 mm, 6 mm, 7c is 7 mm, and 6 mm. Each lateral grooves 7a, 7b, 7c is placing a plurality of buttress 13 at each interval along the lateral groove in two of the inner corners 11, 12 formed between the groove bottom 8 and the sidewalls 9, 10 (7 mm) in a staggered manner ([0009], lines 12-15) (related to claim 7 as well). Further Ichiro discloses that, top 14 of the buttress 13 is in the radially inward from the tread 15 and the height H of the buttress 13, 4 mm, 2.5 mm width c of the buttress 13, the thickness d of the buttress 13 and 3 mm ([0009], lines 1-2 from bottom). Based on the width of the groove (i.e. 6 mm) and the width of the buttress 13 (i.e. 2.5 mm), Ichiro discloses that, in the tire the reinforcing rib has a protruding width ranging from 30% to 70% of the width of the groove.
Regarding claim 6, Yasunori discloses that, as illustrated in Fig. 2, the side surface of the hidden groove (i.e. the groove 13) has a widened portion 13n. The shape of the widened portion 13n is a semi-circle rather than a slope in a direction away from the reinforcing rib.    

Regarding claim 8, Ichiro discloses that, the buttress 13 mutual relationship disposed inside corner 11 and inside corner 12 and 10 mm the distance as measured along the transverse grooves ([0009], lines 3-5 from bottom). Further, Ichiro discloses the thickness d of the buttress 13 and 3 mm ([0009], line 1 from bottom). Thus, Ichiro discloses that a distance between the reinforcing ribs is larger than the length of the circumferential side of the tire at the contact surface of the first sidewall with the reinforcing ribs.
 Ichiro discloses the claimed invention except for having that a distance between the reinforcing ribs is 80 to 100% of the length of the circumferential side of the tire at the contact surface of the first sidewall with the reinforcing ribs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Ichiro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to reduce the distance between the reinforcing ribs for the purpose of improving rigidities of the tire. 
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered. 
In response to applicant’s arguments amended in claim 1 that both Ichiro and Yasunori do not disclose that the reinforcing rib has a cross-sectional shape having two parallel straight lines which are connected to each other by two opposite curved lines, it is persuasive. However, for further consideration, the new ground rejection is rendered by the reference of Rittweger et al. (CN107074037A, English translation provided) in this office action.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742